DETAILED ACTION
1.	This Office Action is in response to amendments filed on Feb. 01, 2021. Claims 1-20 are presented for examination. Now claims 1-20 are pending.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
3. 	Applicant’s arguments/remarks filed on Feb. 01, 2021 is persuasive thus, the application is in condition to be allowed. 
4. 	Applicant’s arguments/remarks filed on Feb. 01, 2021 in regard to objections to specifications and claims 13-14 in view of applicant’s arguments and proper amendments to the claims are persuasive thus, the objections are withdrawn by the examiner. 
5. 	Applicant’s arguments/remarks filed on Feb. 01, 2021 in regard to rejections under 35 U.S.C. 102/103 to the claims 1-20 in view of applicant’s arguments and amendments to the claims are persuasive thus, the rejection of the claims under 35 U.S.C. 102/103 are withdrawn by the examiner. 

Allowable Subject Matter
6. 	Independent claims 1, 15, and 18 are allowed over prior art of record. Dependent claims 2-14, 16-17, and 19-20 depend on the above-mentioned independent claims 1, 15, and 18 are 
Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 15 are allowed in view of the prior art. 
The closes prior art of Agrawal et al. (US 2018/0270226), discloses secure transfer of user information between devices. To facilitate an online transaction, a first computing device queries a second computing device for user information. Responsive to receiving the query, the second computing device prompts a user for credentials to validate access to user information stored on a local database. Upon receiving credentials, the second computing device displays a user interface that allow access to the user information. Responsive to selection of a particular set of user information, some embodiments transmit the particular set of user information to the first computing device. In turn, the first computing device auto-populates a user interface with the user information to unburden the user of manually entering the particular set of user information into the user interface, and enable completion of the online transaction.
Childs et al. (US 2016/0127339), discloses receiving, from a client device, a request by a user to access an aggregate service device; authenticating, at an aggregate service device, the user to provide access to a plurality of cloud storage accounts of the user hosted by a single cloud storage service; providing, by the aggregate service device, data analogous to data of the plurality of cloud storage accounts; receiving, by the aggregate service device, a selection of data accessible by the user from the plurality of cloud storage accounts of the user; and facilitating data transfer associated with the selection.
None of the prior art of record teaches or made obvious the feature: "outputting, via the at least one authentication service to a second user device via network connectivity, a request 
obtaining, via the second user device from the first user device, wherein the first user device lacks network connectivity, at least a portion of the proof of authentication;
receiving, via the at least one authentication service from the second user device via network connectivity, cryptographic information comprising the at least a portion of the proof of authentication output to the first user device;
validating, via the at least one authentication service, the cryptographic information received from the second user device against the proof of authentication output by the at least one authentication service to the first user device; and
granting, via the at least one authentication service to the second user device, access to the protected resource in response to validating the cryptographic information received from the second user device against the proof of authentication output by the at least one authentication service to the first user device" in view of other limitations as recited in claim 1. Independent claims 15 and 18 recite similar limitations to those found in claim 1. Therefore, independent claims 15 and 18 are considered to be allowable for similar reason as claim 1.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 15 and 18 recite similar limitations to those found in claim 1. Therefore, claims 15 and 18 are considered to be allowable for the same reasons as discussed with claim 1 above and therefore, independent claims 15 and 18 are allowable. 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johansson et al. US 10,050,787 B1 A1- that discloses allow for increased data security while achieving a better user experience, a user may utilize the graphical user interface to log in to a website to gain access to information and/or services of the website, although the techniques of the present disclosure are applicable in other contexts where credentials may be required for access (such as for access to functionality of a user interface usable to control home automation features), the graphical user interface provides the user the ability to select a representation of an authentication object from a set of authentication objects and indicate that the selected authentication object is to be used for authentication, representation of an authentication object may be a graphical element or collection of graphical elements of the graphical user interface that 
Heather M. Hilton US 7,657,639 B2- that discloses a federated enterprise and its computational infrastructure such that it allows for software-enabled establishment of federation relationships between federation partners along with the management of those federation relationships.
Hamel et al. US 2019/0305964 A1- that discloses a credential comprises data that is validated or verified to be authentic, data verifying academic diplomas, academic degrees, certifications, security clearances, identification documents, badges, passwords, user names, keys, powers of attorney, human resource data, personal information, or any other relevant information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437